PD-0597-15
                                                                COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                              Transmitted 10/6/2015 11:32:10 AM
                                                                Accepted 10/6/2015 12:37:09 PM
                                                                                 ABEL ACOSTA
           COURT OF CRIMINAL APPEALS                                                     CLERK



                            PD-0597-15                                   October 6, 2015




            Bernard Winfield Shortt, Appellant,
                             v.
                 State of Texas, Appellee.
           On Discretionary Review from No. 05-13-01639-CR
                        Fifth Court of Appeals

                     On Appeal from No. F07-00193
               194th Judicial District Court, Dallas County



               Motion to Extend Time to File
                    Appellant’s Brief




Michael Mowla
P.O. Box 86 8
Cedar Hill, TX 75106
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant




                                    1
To the Honorable Judges of the Court of Criminal Appeals:

      Appellant files this motion to extend time to file the Appellant’s Brief:

      1.      On May 12, 2015, in Shortt v. State, 05-13-01639-CR (Tex. App.

Dallas, May 12, 2015), the Court of Appeals dismissed Appellant’s appeal,

claiming lack of jurisdiction.

      2.      On June 30, 2015, Appellant filed the petition for discretionary

review.

      3.      On September 16, 2015, this Court granted the petition for

discretionary review.

      4.      The Appellant’s Opening Brief is due on October 16, 2015.

      5.      For good cause, Appellant asks for an extension of 15 days to file the

Appellant’s Brief, i.e., until October 31, 2015.

      6.      No previous extension to file the Appellant’s Brief has been filed.

      7.     Appellant relies on the following facts as good cause for the requested

extension: Attorney for Appellant just completed an appellant’s brief in Gresham

v. Fischer, 15-50642, filed in the Fifth Circuit.

      8.     Further, Attorney for Appellant has the following briefs, petitions for

discretionary review, or other pleadings due soon:



            Von Tungeln v. State, PD-1016-15, petition for discretionary review
             due in the Court of Criminal Appeals, October 8, 2015.
                                          2
             Geiger v. State, 08-15-00213, appellant’s brief due in the Eighth
              Court of Appeals, October 21, 2015

             Brenes v. State, 06-15-00108, appellant’s brief due in the Sixth Court
              of Appeals, October 30, 2015

             Estrada v. Healey, 15-20475, appellant’s brief due in the Fifth Circuit
              Court of Appeals, November 2, 2015

      9.       In addition, Mowla has been working on two complex death penalty

habeas corpus cases - Ex parte Thomas, F86-85539, in the 194th Judicial District

Court, and Green v. Director, 3:15-cv-02197-M-BH, in the Northern District of

Texas.

      10.      Finally, Mowla continues work on several habeas cases involving the

underlying issue in Miller v. Alabama, 132 S. Ct. 2455 (2012).

      11.      This Motion is not filed for purposes of delay, but so that justice may

be served.

      Appellant prays that this Motion for Extension of Time to File Appellant’s

Brief be granted.

                                        Respectfully submitted,

                                        Michael Mowla
                                        P.O. Box 868
                                        Cedar Hill, TX 75106
                                        Phone: 972-795-2401
                                        Fax: 972-692-6636
                                        michael@mowlalaw.com
                                        Texas Bar No. 24048680
                                        Attorney for Appellant
                                           3
                                     /s/ Michael Mowla
                                     By: Michael Mowla

                             Certificate of Service

       This certifies that on October 6, 2015, a copy of this document was served
on Lori Ordiway and Lisa Smith of the Dallas County District Attorney’s Office,
Appellate Division, 133 N. Riverfront Boulevard, Dallas, Texas 75207 by email to
lori.ordiway@dallascounty.org,            lisa.smith@dallascounty.org,        and
DCDAAppeals@dallascounty.org;              on       Marissa       Elmore        at
marisa.elmore@dallascounty.org; and on Lisa McMinn, the State Prosecuting
Attorney, by email to Lisa.McMinn@spa.texas.gov, and John Messinger, Assistant
State Prosecuting Attorney, by email to john.messinger@spa.state.tx.us. See Tex.
Rule App. Proc. 9.5 (2015) and Tex. Rule App. Proc. 68.11 (2015).




                                     /s/ Michael Mowla
                                     By: Michael Mowla




                                        4